ACCEPTED
                                                                                                                          01-15-00628-Cr
                                                                                                              FIRST COURT OF APPEALS
                                                                                                                      HOUSTON, TEXAS
                                                                                                                    7/29/2015 1:14:49 PM
                                                                                                                   CHRISTOPHER PRINE
Appellate Docket Number: 01-15-00628-CR                                                                                           CLERK
Appellate Case Style: DARRELL DWAYNE BROUSSARD
                      v. STATE OF TEXAS

                             DOCKETING STATEMENT (CRIMINAL)                        FILED IN
                                        First Court of Appeals              1st COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                   [to be filed in the court of appeals upon perfection of appeal
                                                                            7/29/2015 1:14:49 PM
                                           under TRAP 32]
                                                                                          CHRISTOPHER A. PRINE
I.       Parties (TRAP 32.2(a)):                                                                Clerk

Appellant (or Appellee, if State is appealing):          Co-defendant(s):
DARRELL DWAYNE BROUSSARD


(See note at bottom of page)


Trial Attorney:                                          Appellate Attorney:
ALLEN TANNER                                             THOMAS J. LEWIS



                                                         Appointed X        Retained G

                                                         If appointed, was a hearing on indigency held?
Appointed X       Retained                               Yes X             No G

Address:                                                 Address:
917 FRANKLIN, STE. 500.                                  1602 WASHINGTON AVE.
HOUSTON, TX 77002                                        HOUSTON, TX 77007




Telephone: (713) 225-7100                                Telephone: (713) 256-6779
(include area code)                                      (include area code)

Telecopy:                                                Telecopy: (713) 861-2951
(include area code)                                      (include area code)

E-Mail Address:                                          E-Mail Address:

                                                         Tjlaw2@COMCAST.NET

SBN: 19637100                                            SBN: 12308540

If not represented by counsel, provide appellant’s (appellee’s, if State is appealing) address, telephone number, and
telecopy number.



II.      Perfection Of Appeal, Judgment And Sentencing (TRAP 32.2(b), (d), (f), (g), (h), (i), (j), (k)):
Date trial court imposed or suspended sentence in        Date notice of appeal filed in trial court:
open court or date trial court entered appealable
order:                                                   JUNE 26, 2015

JUNE 26, 2015                                            (Attach file-stamped copy; if mailed to the
                                                         trial court clerk, also give the date of mailing)
(Attach a signed copy, if possible)

Offense charged: CAPITAL MURDER                          Punishment assessed: LIFE WITHOUT PAROLE


                                                         Is the appeal from a pretrial order?

                                                              Yes G        No x
Date of offense: NOVEMBER 28, 2011
                                                         If yes, please specify.




Defendant’s plea: Not Guilty

                                                         Does the appeal involve the validity of a statute, rule or
                                                         ordinance?

If guilty, does Defendant have the trial court’s              Yes        No X
permission to appeal?

   Yes x        No G                                     If yes, please specify.



Was the trial jury or nonjury? Jury
                                                         Will you challenge this Court’s jurisdiction? If yes,
   Guilt or innocence phase:                             explain.

       Jury X         Nonjury
                                                                    No
   Punishment phase:

       Jury           Nonjury X




III.       Actions Extending Time To Perfect Appeal (TRAP 32.2(e)):

                                                           Filed
                   Action                           Check as appropriate                        Date Filed

Motion for New Trial                         No X               Yes

Motion in Arrest of Judgment                 No x               Yes G

Other (specify):                             No x               Yes G

IV.        Indigency Of Party (TRAP 32.2(n)): (Attach file-stamped copy of motion and affidavit)




                                                        -2-
                                                         Filed
                   Event                          Check as appropriate                 Date          N/A

Motion and affidavit filed                     No G           Yes x               06/26/15

Date of hearing:                                                                  06/26/15

Date of order:                                                                    06/26/15

Ruling on motion:
Granted x     Denied G

V.       Trial Court And Record (TRAP 32.2(c), (l), (m)):

Court:                                 County:                               Trial Court Docket Number
183RD District Court                   Harris                                (Cause No.):
                                                                             1330029




Trial Judge (who tried or disposed of case):           Court Clerk (district clerk):
REAGAN CLARK

Telephone Number: (713) 755-6354                       Telephone Number: (713) 755-6354
(include area code)                                    (include area code)

Telecopy Number:                                       Telecopy Number:
(include area code)                                    (include area code)
Address:                                               Address:




                                                      -3-
Clerk’s Record                 Will request G                                         Was requested on:

                               (Note: No request required under TRAP 34.5(a), (b))    06/26/15
Yes   G


Court Reporter or Court Recorder:                      Court Reporter or Court Recorder:

BILLY JALUFKA


Telephone Number: (713) 755-6354                       Telephone Number:
(include area code)                                    (include area code)

Telecopy Number:                                       Telecopy Number:
(include area code)                                    (include area code)

Address: 1201 Franklin St., 18th Floor                 Address:
         Houston TX 77002




(Attach additional sheet if necessary for additional court reporters/recorders)



                                                         -4-
Length of trial (approximate): 5 days                    State arrangements made for payment of court
                                                         reporter/recorder:
                                                         D. Is indigent


Reporter’s or Recorder’s Record           None    G       Will request G      Was requested on: 6/26/15
(check if electronic recording X)

VI.      Related Matters: List any pending or past related appeals before this or any other Texas appellate court
         by court, docket number, and style.




VII.     Any other information requested by the court (see attachments, if any).




VIII.    Signature:




__________________________________________________                      Date: JULY 28, 2015
Signature of counsel
(or pro se party)                                                       State Bar No.: 12308540

Printed Name: THOMAS J. LEWIS




                                                       -5-
IX.     Certificate of Service: The undersigned counsel certifies that this docketing statement has been served
        on the following lead counsel for all parties to the trial court’s order or judgment as follows on August
        26, 2014.


        Alan Curry, Harris County District Attorney’s Office, Appellate Section
        1201 Franklin St., 6th Floor
        Houston, TX 77002

         By email.




                                                      ________________________________________
                                                             Signature

(TRAP 9.5(e) requirements stated below; use additional sheets, if necessary)

Note:   Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the
        person who made the service and must state:

        (1)      the date and manner of service;
        (2)      the name and address of each person served; and
        (3)      if the person served is a party’s attorney, the name of the party represented by that attorney.




                                                       -6-